Kammerer v Mercado (2021 NY Slip Op 05273)





Kammerer v Mercado


2021 NY Slip Op 05273


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, WINSLOW, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (87/21) CA 20-00548.

[*1]JESSICA KAMMERER, PLAINTIFF-APPELLANT,
vLUIS ANGEL MERCADO, ET AL., DEFENDANTS, AND AUBURN BUFFALO REALTY LLC, DEFENDANT-RESPONDENT.

MEMORANDUM AND ORDER
Motion for leave to appeal to the Court of Appeals denied.